DETAILED ACTION
This is in response to amendment filed on July 28, 2021. Claims 1-12 are pending. 
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5 and 9, the closest art, Yan et al. (US 20100318495 A1) discloses a method for optimal query scheduling (¶[0046]-[0047] and [0063]) comprising: receiving in an information retrieval data processing system (¶[0046]-[0047] and [0063], Yan, i.e., receiving query), a request to accelerate query execution of a specified query (¶[0064]-[0065])  to a time prior to a scheduled time (¶[0153]-[0154], Yan, i.e., request synchronization processing time completes prior to the query arrival at scheduled time); identifying in the specified query (¶[0064]-[0065], Yan, i.e., identifying specific query with specific value), a specific field corresponding to data in a database (¶[0064]-[0065], Yan, i.e., value field corresponding to data in a database); retrieving a freshness of data requirement for the specific field (¶ [0131], [0141]-[0142] and [0149], Yan, i.e., retrieving/controlling a freshness of data in information valued of the query response) and a frequency of change the data corresponding to the specific field (¶[0054] and [0080], Yan); determining if execution of the specific query at the the scheduled time (¶[0153]-[0154], Yan) instead of the scheduled time of data requirement based upon the frequency of change of the data corresponding of the specific field (¶[0054], [0059] and [0153]-[0154], Yan); and the execution of the specific query is determined the freshness of data requirement (¶[0054],Yan) by scheduling the specific query at the time prior to the scheduled time (¶ [0131], [0141]-[0142] and [0149], Yan). 
(step 710 of Fig.7; step 810 of Fig.8; ¶[0039],[0054] and [0057], Vasseur, i.e., violating the freshness of data based on the frequency of change) and not to violate the freshness of data requirement (¶[0039] and [0065], Vasseur, i.e., avoid repeated misbehaving in overlap violation check read on the claimed “not to violate the freshness of data requirement”). Keeton et al. (US 20140223444 A1) discloses determining the query, on condition, has an estimated cost of execution that is below a threshold value (¶[0016] and [0052]-[0053], Keeton). However, the prior art fails to disclose or suggest the claimed provision “a query acceleration request requesting that a query previously scheduled to execute at a scheduled time be accelerated to accelerate query to execute of a specified query to at a time prior to a the scheduled time and rescheduling the previously scheduled query for execution at the time prior to the scheduled time” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
The date on which the petitions under CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office Action. A fully responsive reply must be timely filed to avoid abandonment of this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” As allowable subject matter has been indicated, applicant’s response must either comply with all format requirements of specifically traverse each requirement not complied with. See 37 CRF 1.111(b) and MPEP section 707.07(a).

Other Prior Art Made of Record
1. Levy et al. (US 20170046412 A1) disclose method for Querying and Updating Entries in a Database. 
2. Yan et al. (US 2010/0318495 A1) disclose CORRELATION AWARE SYNCHRONIZATION FOR NEAR REAL-TIME DECISION SUPPORT.
3. Srinivasan et al. (US 20090106198 A1) disclose support for sharing computation between aggregations in a data stream management system.
4. Chang et al. (US 20080222362 A1) disclose method and apparatus for execution of a process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
October 19, 2021